09/08/2020


          IN THE SUPREME COURT OF THE STATE O MONTANA                                 Case Number: PR 20-0005


                                      PR 20-0005
                                                                         FILED
                                                                         SEP G 8 2020
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
 IN RE THE MOTION OF DOUGLAS C. FLOWERS                                State of Montana

 FOR ADMISSION TO THE BAR OF THE STATE OF                                    ORDER
 MONTANA



      Douglas C. Flowers has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has inforrned the Court that the
Commission on Character and Fitness has certified that Flowers has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Douglas C. Flowers rnay be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this \C      day of September, 2020.



                                                             Chief Justice




                                                    9-1 A4 2,14._
    Justices




2